Citation Nr: 1144600	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, hysterical neurosis, and major depressive disorder with psychotic features.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision rendered by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision the RO denied reopening the claim of entitlement to service connection for hysterical neurosis.  Later, in October 2009, the RO reopened the claim, but denied the claim on the merits.  Those facts notwithstanding, the preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for an acquired psychiatric disorder as characterized on the title page of this decision has been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder.  When originally denied in a final rating action of February 1972, the claim was characterized as entitlement to service connection for a nervous condition.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision of February 1972 - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  

FINDINGS OF FACT

1.  In a February 1972 decision, the RO denied a claim seeking entitlement to service connection for a nervous condition.  The Veteran received notice of that decision in March 1972 but did not initiate an appeal.  

2.  Evidence received since the February 1972 relates to an unestablished fact necessary to grant the claim and is new and material.  

3.  A disorder manifested by excessive worry was noted upon the Veteran's entry into active service and was not aggravated therein.  

4.  The weight of the competent and probative evidence does not show that current psychiatric disorder was incurred in or aggravated by active duty service.  


CONCLUSIONS OF LAW

1. The February 1972 decision that denied the Veteran's claim of entitlement to service connection for nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100 , 20.1105 (2011).

2.  Evidence received since the February 1972 RO decision that denied service connection for a nervous disorder is new and material; thus, the claim, now characterized as service connection for an acquired psychiatric disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

32.  The criteria for service connection for an acquired psychiatric disorder, to include a nervous disorder, hysterical neurosis, and major depressive disorder with psychotic features, have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided notice in April 2008 of the criteria for service connection and the criteria to reopen claims based on the submission of new and material evidence.  In the letter, he was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).   The RO noted that a claim for service connection for a nervous condition had been denied in February 1972 on the basis that the disorder was not shown to have been incurred or aggravated by active service.  He was told that he needed to provide evidence that related to that fact.

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records and identified VA outpatient treatment records.  No other records have been identified as being potentially relevant to the claim on appeal.  

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claim.  However, the Board finds that the evidence, which reveals that he had a mental disorder noted upon induction into military service, no reports or treatment for exacerbation of such or any other mental disability during his limited two month period of service, and since there is no indication of an association between the a current psychiatric disability and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.




II.  Petition to Reopen

In August 1971, the Veteran filed a claim for service connection for, among others, a nervous condition.  Evidence before the RO included the Veteran's service treatment records and the results of a September 1971 VA examination.  The service treatment records included September 1970 and January 1971 pre-induction examinations.  In both examinations, the Veteran checked boxes on a form noting a past or current history of "excessive worries" and "nervous disorders."  In the diagnosis section of the examination report, the examiners listed findings of "usual worries" and "excessive worries".  The remainder of the service treatment records showed no findings of any psychiatric disorder.  He underwent medical board proceedings in July 1971 due to findings of a pre-existing symptomatic varicocele.  His DD-214 notes that he was discharged due to "not meeting medical fitness standards at time of induction."  

During the VA psychiatric examination in September 1971, the examiner indicated that the Veteran entered the examination room using a cane and obtaining assistance from his father to sit him in a chair.  During the examination, the Veteran's thought process was logical and realistic.  His flow of ideas was slow and his answers tended to be brief but coherent and relevant.  He reported having seizures during his fourth week of military training.  He also described backaches and reported that his legs fell asleep.  He reported that in the last few days, he had nightmares, but appeared unconcerned.  The examiner noted that the Veteran had no perception disorders.  His affect was described as inadequate but his behavior was appropriate.  The examiner further stated that the Veteran's memory for dates was good but he was vague in providing specific answers to his nervous condition.  Upon leaving the examination, the examiner noted that the Veteran got up from the chair without assistance and walked without any alteration in gait or posture.  The examiner's diagnosis was hysterical neurosis, conversion type.  

In a February 1972 decision, the RO denied the claim, finding that a nervous condition was not incurred in or aggravated by service.  Notice of the decision was mailed to an incorrect address in February 1972.  A hand written note indicated that the decision was re-mailed to the proper address of record in March 1972.  

In a February 1976 letter, the Veteran advised VA that more than a year ago he received a letter from VA in relation to his claim for disability compensation.  He noted that the letter was lost due to a mistake in his address and that he would like to continue his case.  He requested information as to the current status of his case.  

In a March 1976 letter, the RO advised the Veteran that his claim was previously denied and that he was notified of such by letter of February 1972.  He was advised to submit new and material evidence if he wished to reopen his claims.  He did not do so and there was no further contact with the Veteran until the initiation of the current claim in February 2008.  

The Board finds that the Veteran was properly notified of the February 1972 RO decision denying the claim for service connection for a nervous disorder.  In this regard, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Parrish v. Shinseki, 24 Vet. App. 391, 402-403 (2011).  Although the presumption of regularity is rebuttable, here the evidence shows that the RO, in 1972, mailed its decision to the Veteran's address of record.  Because the Veteran did not appeal that decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for any acquired psychiatric disability that would require the RO to review the decision.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  Recognition is given to the fact that VA records dated from July to October 1971 were subsequently added to the claims file.  Thus, because VA is considered to have constructive notice of medical records in VA's possession, and that the records were generated during the period when the Veteran filed his original claim for service connection, the Board has considered whether these records could be considered new and material to his claim for service connection as per 38 C.F.R. § 3.156(b).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, as the 1971 VA treatment records were not received until August 2009, they cannot be considered to have been received during the relevant period.  See Lynch v. Gober, 10 Vet. App. 127 (1997) (the doctrine of "constructive possession" of VA records laid out by the Court in Bell is not applicable prior to Bell, which was decided in 1992).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, evidence received since the last final denial of the claim includes VA treatment records for the period from July 1971 to October 1971 as well as a VA hospital discharge summary dated in March 2008.  Among the VA treatment records is a hand written report dated in August 1971 which is difficult to read.  It appears to include notation of a history of dissociative episodes.  A psychiatric examination noted that he had loss of interest, somatic complaints, depressive ideas, and vague suicidal ideas.  The report also notes that he had some auditory and simple hallucinations.  The diagnosis was "hysterical neurosis."  

An October 1971 medical certificate and history notes that the Veteran had multiple complaints, including nightmares, visual and auditory hallucinations, back pain, and chest pain.  The diagnostic impression was "mental disorders," "no active psychosis," and "hysterical neurosis."  

Another October 1971 record noted that the Veteran was discharged after two months of active duty service.  He had "turned aggressive with insomnia, with hallucinations, multiplicity of somatic complaints."  The diagnosis was hysterical neurosis.  

The March 2008 VA treatment record notes that the Veteran was admitted for a three-day hospitalization with a diagnosis of major depressive disorder with psychotic features.  

The Board finds that the evidence received is both new and material and requires reopening the claim for service connection for an acquired psychiatric disorder.  In short, the evidence shows treatment for a psychiatric disorder within a short period following discharge from service.  Since a mental disorder was documented within such a short time frame following discharge from service, it is conceivable that the psychiatric disorder was acquired or otherwise the result of active duty service.  As such, after presuming the credibility of the evidence, the criteria to reopen the finally denied claim have been met.  

III.  Merits Determinations

The Veteran contends that since a psychosis was manifested within one year following service discharge it is "service-connected by law."  (See e.g. VA Form 9, received in July 2009.)  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may also be granted for certain chronic diseases, such as psychosis as that term is defined in 38 C.F.R. § 3.384, when such disease is manifested to a compensable degree within one year of separation from service and the veteran seeking service connection had continuous service for 90 days or more during a period of war or after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2011). 

According to 38 C.F.R. § 3.384, psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

In addition to the law and regulations cited above, the law further provides that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

If, on the other hand, a condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Initially, the Board finds that based on the Veteran's reported symptoms and examiner's findings during the September 1970 and January 1971 pre-induction examinations, a preexisting psychiatric disorder was noted upon entry onto active duty military service.  38 U.S.C.A. § 1153.  Significantly, while a psychiatric disorder manifested by excessive worry was noted, there is no probative evidence to suggest that such underwent an increase in severity during the Veteran's limited two-month period of active duty service.  As noted, the service treatment records are silent for any reports of psychiatric symptoms during the period of service and while the Veteran contends that he had numerous psychiatric symptoms immediately following service discharge, it does not necessary follow that the symptoms were aggravated during active duty service.  

Further, to the extent that the Veteran has psychiatric disorders other than one manifested by excessive worry, the weight of the evidence does not show that such are due to or the result of his period of active duty service.  38 U.S.C.A. § 1110.  In making this finding, the Board acknowledges the fact that the Veteran received treatment for a psychiatric disorder shortly following discharge from service.  However, the evidence does not suggest that the disability resulted from active duty service.  Moreover, while the Veteran has supplied current VA treatment records documenting a disability manifested by a major depressive disorder with psychotic features, there is no probative evidence to suggest that such is related to the Veteran's period of active duty service.  

In addition, while the Veteran contends that a finding of service connection is required since a psychiatric disability was diagnosed during the first post-service year, such contention reflects in inaccurate understanding of the pertinent regulation.  First, while the regulation, 38 C.F.R. § 3.307, does permit a finding of service connection for psychosis when such disease is manifested to a compensable degree within one year of separation from service; here, however, the evidence does not show psychosis.  Rather, the VA treatment providers in 1971 specifically noted that there was "no active psychosis."  

Significantly, however, even assuming the Veteran did experience psychosis, as that term is defined in 38 C.F.R. § 3.384, for the presumptive provisions of 38 C.F.R. § 3.307 to apply, the Veteran must have served 90 days or more.  Here, he only served for two months.  Hence, the presumptive provisions under 38 C.F.R. § 3.307 are not applicable.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  

ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include a nervous disorder, hysterical neurosis, and major depressive disorder with psychotic features. 

Entitlement to service connection for an acquired psychiatric disorder, to include a nervous disorder, hysterical neurosis, and major depressive disorder with psychotic features is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


